El Juez PbesideNte Se. HebNÁNDez,
emitió la 'opinión del tribunal.
Ante la Corte de Distrito del Distrito Judicial de San Juan, Sección Ia., José S. Belaval y Prisco Yizcarrondo presentaron en 14 de julio del año próximo pasado contra The Fajardo Sugar Growers’ Association demanda sobre cobro de pesos, que copiada a la letra dice así:
“Los demandantes arriba mencionados, por medio de sus abogados Eduardo Acuña Aybar y H. S. Belaval, establecen demanda en cobro de pesos contra la Fajardo Sugar Growers’ Association, residente en •el pueblo de Fajardo donde tiene su oficina, y alegan:
“Primero. Que los demandantes Don José S. Belaval y Don Prisco Yizcarrondo están casados, el primero con Doña Concepción Yeve y Díaz, y el segundo con Doña Josefina Yeve y Díaz, siendo los respec-*285tivos domicilios de aquél esta ciudad, y de éste el pueblo de Fajardo, y ambos mayores de edad.
“Segundo. Que Tbe Fajardo Sugar Growers’ Association es una compañía por acciones (joint stock company) constituida con arreglo a las leyes del Estado de New York, y teniendo como su administrador general interino a Mr. D. W. C. Noyes.-
“Tercero. Que a Doña Concepción y Doña Josefina Yeve y Díaz, esposa, respectivamente, de los demandantes Belaval y Yizcarrondo, pertenecería siguiente finca:
“Hacienda denominada ‘Aurora,’ compuesta de ochocientas cin-cuenta y cuatro cuerdas de terreno, de las cuales ciento cuarenta y dos, forman un trozo separado que se llama ‘Higuerito,’ radicada en los barrios de Quebrada Seca y Guayacán del término municipal de Fajardo, antes municipio de Ceiba; -y en lindes por el Norte, con la hacienda Concepción y la carretera que conduce a Fajardo, por el Sur con la hacienda Oriente, Plácido Pérez, José Donato, Carmen Ortiz y otros; por el Este, hacienda Concepción y Trinidad Quiñones, y por el Oeste, con la hacienda Oriente, William L. Noble y Pablo Sandoz.
“Cuarto. The Fajardo Sugar Growers-’ Association está usando y disfrutando de la descrita finca sin que sus dueñas Doña Concepción y Doña Josefina Yeve y Díaz hayan celebrado ni consentido contrato alguno con aquélla que la autorice a tal uso y disfrute.
“Quinto. Las señoras propietarias de la hacienda ‘Aurora’ en carta certificada de veinte y seis de junio último, han requerido a la demandada para que no continuase detentando aquella finca desde treinta de junio próximo pasado, día en que se considera terminada la cosecha del año anterior, apercibiéndola de que si desde el día primero de julio corriente continuase dicha demandada disfrutando de la finca en cuestión, quedaría obligada a pagar como precio por el uso de la misma durante el año agrícola que empieza en esa fecha la cantidad de diez mil dollars ($10,000) a ambas dueñas, cuyo pago debería hacer aquélla por adelantado.
“Sexto. The Fajardo Sugar Growers’ Association se ha negado a cumplir ese requerimiento y ha continuado y continúa usando y dis-frutando de la finca “Aurora,” sin haber pagado el precio establecido y exigido por las propietarias o sean los diez mil dollars ($10,000) adelantados por el año corriente, de uno del actual a treinta de junio de mil novecientos once.
“Por tanto, suplicamos a la corte que, previos los trámites legales, se sirva declarar con lugar esta demanda, y en su día dictar sen-*286tencia a favor de los demandantes y en contra de la demandada, con-' denand'o a ésta al pago de la expresada suma de diez mil dollars ($10,000) con las costas de este juicio, incluyendo los honorarios de los abogados. Firmado. Eduardo Acuna. H: S. Belaval. Aboga-dos de los demandantes.”
La corporación demandada opuso a dicha demanda como excepción previa la consignada en el número 6o. del artículo 105 del Código de Enjuiciamiento Civil,- o sea la de que ella no aduce hechos suficientes para determinar una causa de acción, y concluyó con la súplica de qué se declarase con lugar la excepción, y en su consecuencia se desestimara la demanda con las costas a la parte demandante.
La corte después de oídas las alegaciones así escritas como orales de ambas partes, dictó sentencia en Io. de noviembre del año próximo pasado, declarando que la ley está en favor de la excepción previa aducida contra la demanda, y desestimando ésta con cargo a los demandantes, de los gastos y costas que se justifiquen, contra cuya sentencia que fue registrada al día siguiente de su pronunciamiento, interpuso la representación de los demandantes recurso de apelación para ante esta Corte Suprema, pendiente hoy de nuestra decisión, después de haber alegado ambas partes por escrito y oralmente cuanto han esti-mado conducente en apoyo de sus respectivas pretensiones.
liemos insertado. textualmente la demanda, y su simple lectura muestra prima 'facie que los hechos en ella consignados, los que deben aceptarse como base de discusión para consi-derar y resolver el problema jurídico planteado, no son sufi-cientes para fundamentar una sentencia, por la que se condene a la corporación demandada a pagar a los demandantes la suma de diez mil dollars reclamada en la demanda.
De la demanda, tal cual está redactada, no resulta que la parte demandada haya contraído la obligación de pagar la cantidad reclamada, y por tanto, no puede exigirse su cumpli-miento.
No se alega convenio expreso en virtud del cual la com-pañía demandada se haya comprometido a pagar a las dueñas *287de la hacienda “Aurora” la.suma de diez mil dollars, como ■canon anual anticipado por el riso y disfrute de dicha hacienda desde el día Io. de julio de 19Í0 al 30 de junio de 1911. Tam-poco aparece que dicho convenio haya sido tácito, pues el re--querimiento hecho a la corporación demandada para que se .abstuviera de continuar detentando la finca desde el 30 de junio, 1910, bajo el apercibimiento de que, si continuaba dis-frutando de la misma, quedaría obligado a pagar como precio, durante el año agrícola que en esa fecha comenzaba, la can-tidad de diez mil dollars por adelantado, y la continuación por parte de los demandados en dichos uso y disfrute no son actos inductivos de que la parte demandada aceptara la condición impuesta por los demandantes de pagar por adelantado el •canon anual que se les señalaba.
Un requerimiento como .el de que se trata no puede surtir más efectos legales que los propios del mismo requerimiento, o sea el de tener conocimiento el requerido del propósito y voluntad del requirente; pero nunca demostrará que el re-querido está conforme con tales voluntad y propósito. No alegándose en la demanda consentimiento expreso o tácito por parte de la corporación demandada, de pagar la cantidad que se le reclama por el uso y disfrute de la hacienda “Aurora” durante el año agrícola indicado en la demanda, falta el ele-mento esencial a toda obligación, y por tanto, ésta no puede existir ni puede ser exigible su cumplimiento.
Alega la parte apelante que su acción arranca del derecho de propiedad definido por el artículo 354 del Código Civil, pues si en virtud de ese artículo las señoras de Belaval y Viz-carrondo, como dueñas de la hacienda “Aurora,” pueden excluir del uso y disfrute de ella a toda persona, y tienen acción contra cualquier tenedor o poseedor de la misma para lanzarlo de ella y reivindicarla, también han de tener acción, ■ en virtud de ese mismo dominio, para fijar el precio.del uso y disfrute de la finca y compeler ante los tribunales a que se pague ese precio- u otro razonable, .a juicio del juez, por aquel •que disfruta la finca. ' •
*288Admitimos que las señoras demandantes, como dueñas de la hacienda “Aurora,” pueden fijar al uso y disfrute de ella el precio que estimen conveniente, por muy excesivo que sea ese precio; pero mientras éste no sea aceptado expresa o tácitamente por la persona a quien se exige, no puede deman-darse su pago. Ese es el caso de autos. Las demandantes, dueñas de la hacienda “Aurora” fijaron en diez mil dollars, pagaderos por adelantado, el precio del uso y disfrute de la hacienda “Aurora” a la corporación demandada; pero como de la demanda no aparece que dicha corporación expresa o tácitamente aceptara la proposición de dichas señoras, falta base, y no hay términos hábiles para reclamar un precio que no ha sido convenido.
Acaso puedan los dueños de la hacienda “Aurora,” según los hechos alegados en la demanda, exigir a la corporación demandada que desocupe la finca y les pague una cantidad razonable por el uso y disfrute de ella durante el tiempo que la hayan detentado; pero no pueden bajo esos mismos hechos, exigirle en concepto de precio anticipado por dichos uso y disfrute una' cantidad determinada, que ni expresa ni tácita-mente ha sido convenida y aceptada.
En el presente caso no ha habido contrato de arrenda-miento de que pueda derivarse la acción ejercitada, según sostuvo en el acto de la vista el ahogado de la parte apelante, pues ese contrato existe cuando una de las partes se obliga a. dar a la otra el goce o uso de una cosa por tiempo determinado y precio cierto, según el artículo 1446 del Código Civil, estando obligado el arrendatario, según el número Io. del artículo 1458, a pagar el precio del arrendamiento en los términos conve-nidos, y de la demanda no aparece que fueran convenidas por ambas partes tiempo y precio para el uso y disfrute de la hacienda “Aurora,” faltando, por consiguiente, los elementos, integrantes de dicho contrato.
Ya hemos dicho y repetido que el requerimiento hecho a. la sociedad demandada no implica por parte de ésta la acepta-*289ción de las condiciones exigidas por las demandantes para el uso y disfrute de la cosa.
Por las'razones expuestas, opinamos que procede la con-firmación de la sentencia apelada, sin perjuicio de otras ac-ciones y derechos que puedan asistir a las partes demandantes.

Confirmada.

Jueces concurrentes: Sres. Asociados Wolf y del Toro.
Los Jueces Asociados Sres. MacLeary y Aldrey, no inter-vinieron en la resolución de este caso.